DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 3/23/21.  At this point claims 1, 10, 13, 16 have been amended and claims 21-22 have been cancelled. Thus, claims 1-20  are pending in the instant application.
	The instant application having Application No.  16/532,575 has a total of  20 claims pending in the application, there are  3  independent claims and 17 dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 7, 9-11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US PGPUB # 2014/0108716 A1).

With respect to claim 1, the Bae reference teaches a storage device, comprising: 
a memory controller (see fig. 1, control circuit 145) configured to output user data received from outside of the storage device in a write operation mode and receive read data in a read operation mode; (paragraph 17, where there is provided a data randomizer device configured to randomize write data received from a data input/output (I/O) circuit to be written in a memory cell array and read data received from the memory cell array) and 
a memory device (see fig. 1, memory cell array 110) comprising a memory cell array and a random input and output (I/O) engine, the random I/O engine configured to encode the user data provided from the memory controller using a random I/O code, in the write operation mode, and to generate the read data by decoding internal read data read by a data I/O circuit from the memory cell array using the random I/O code, in the read operation mode, (paragraph 17, where the random number generator is configured to generate a randomization code using at least part of an address corresponding to input data from the data I/O circuit or read data from the memory cell array. The encoder is configured to encode the input data from the data I/O circuit using the randomization code from the random number generator, and to output write data to the memory cell array)


With respect to claim 2, the Bae reference teaches the storage device of claim 1, wherein the memory device has a first wafer including the memory cell array and a second wafer including a peripheral circuit bonded with each other, and the random I/O engine is formed on the second wafer. (see fig. 1; and paragraph 46, where the data randomizer and memory cell array are separate circuits from one another)  

With respect to claim 7, the Bae reference teaches the storage device of claim 1, wherein the user data provided by the memory controller to the memory device is not-encoded. (paragraph 14, where the method includes encoding input data [that is ‘not encoded’ since it is encoding it] received from the data input/output circuit using a randomization code and outputting an encoding result to the memory cell array, and 

With respect to claim 9, the Bae reference teaches the storage device of claim 1, wherein the random I/O code engine is formed on the memory device via a NAND end-of-line process or logic process. (paragraph 7, where the encoder may perform a logical operation on the randomization code and the input data bit-to-bit to generate the write data and output the write data to the memory cell array. The decoder may perform a logical operation on the randomization code and the read data bit-to-bit to generate the output data and output the output data to the data input/output circuit)

Claims 10-11, 13, and 15 are the memory device implementation of claims 1-2, 7, and 9, and rejected under the same rationale as above.  The Examiner notes claims 13 and 15 are discussed by paragraph 50 of the Bae reference.  

Claims 16-17 are another storage device implementation of claims 1-2, 7, and 9, and rejected under the same rationale as above.  The Examiner notes, for claim 16, the Bae reference teaches the data randomizer and memory cell array are separate circuits from one another. (see fig. 1; and paragraph 46)

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US PGPUB # 2014/0108716 A1) in view of Shim (US PGPUB # 2017/0373084). 

With respect to claim 3, the Bae reference does not teach the storage device of claim 1, wherein the memory device has a Cell-on-Peri (COP) structure in which a second layer including the memory cell array is stacked on a first layer including a peripheral circuit, and the random I/O engine is formed on the first layer.	
The Shim reference teaches it is conventional to have wherein the memory device has a Cell-on-Peri (COP) structure in which a second layer including the memory cell array is stacked on a first layer including a peripheral circuit, and the random I/O engine is formed on the first layer. (paragraph 33, where the memory device 10 may have a structure, that is, a Cell-On-Peri or Cell-Over-Peri (COP) structure, in which the memory cell array 12 and other circuits (e.g., the circuits corresponding to the row decoder 14, the page buffer 16, and the peripheral circuit 18) are disposed in a stacking direction, that is, the third direction. As circuits, except for the memory cell array 12, are disposed under the memory cell array 12, the COP structure may effectively decrease an area that is occupied on a surface perpendicular to the stacking direction)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Bae reference to have wherein the memory device has a Cell-on-Peri (COP) structure in which a second layer including the 
The suggestion/motivation for doing so would have been to have the number of memory cells that are integrated in the memory device may be increased.
Therefore it would have been obvious to combine the Bae and Shim references for the benefits shown above to obtain the invention as specified in the claim.

Claim 18 is another storage device implementation of claim 3, and rejected under the same rationale as above.  


Claims 4-5, 8, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US PGPUB # 2014/0108716 A1) in view of Iyer (US PGPUB # 2009/0125726 A1)

	With respect to claim 4, the Bae reference teaches the storage device of claim 1, wherein the random I/O engine comprises: a random I/O encoder configured to encode the user data using the random I/O code in the write operation mode. (paragraph 17, where the encoder is configured to encode the input data from the data I/O circuit using the randomization code from the random number generator, and to output write data to the memory cell array)
	However, the Bae reference does not teach to have the random I/O decoder configured to correct an error while decoding the internal read data using the random I/O code in the read operation mode.  

At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Bae reference to have wherein have the random I/O decoder configured to correct an error while decoding the internal read data using the random I/O code in the read operation mode, as taught by the Iyer reference.
The suggestion/motivation for doing so would have been to detect and correct errors in data. (Iyer, paragraph 28)
Therefore it would have been obvious to combine the Bae and Iyer references for the benefits shown above to obtain the invention as specified in the claim.

	With respect to claim 5, the Bae reference does not teach to have the storage device of claim 1, wherein the random I/O engine is configured to perform error correction on the internal read data using an error correction code (ECC) in the read operation mode.
	The Iyer reference teaches it is conventional to have wherein the random I/O engine is configured to perform error correction on the internal read data using an error 
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Bae reference to have wherein the random I/O engine is configured to perform error correction on the internal read data using an error correction code (ECC) in the read operation mode, as taught by the Iyer reference.
The suggestion/motivation for doing so would have been to detect and correct errors in data. (Iyer, paragraph 28)
Therefore it would have been obvious to combine the Bae and Iyer references for the benefits shown above to obtain the invention as specified in the claim.

	With respect to claim 8, the Bae reference teaches the storage device of claim 1, wherein the random I/O code includes a polar code.  (paragraph 17, where the encoder is configured to encode the input data from the data I/O circuit using the randomization code from the random number generator, and to output write data to the memory cell array)

	The Iyer reference teaches it is conventional to have encoded data obtained by the random I/O engine comprises the user data, an error correction code (ECC) parity, and a random I/O parity. (paragraph 28, where the IV is generated from a random number 210 such that it provides a random number for the encryption process; and there is ECC controller 130 includes an encoder module 235 to encode the encrypted data, IV, and firmware status bits that are written to the flash memory device and a decoder module 240 to decode data read from the flash memory device to detect and correct errors in data)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Bae reference to have encoded data obtained by the random I/O engine comprises the user data, an error correction code (ECC) parity, and a random I/O parity, as taught by the Iyer reference.
The suggestion/motivation for doing so would have been to detect and correct errors in data. (Iyer, paragraph 28)
Therefore it would have been obvious to combine the Bae and Iyer references for the benefits shown above to obtain the invention as specified in the claim.

Claim 14 is the memory device implementation of claim 8, and rejected under the same rationale as above.  

Claim 19 is another storage device implementation of claim 5, and rejected under the same rationale as above.  

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US PGPUB # 2014/0108716 A1) in view of Hsu (US Patent # 6,714,457).

With respect to claim 6, the Bae reference does not teach the storage device of claim 1, wherein the memory device comprises the memory cell array comprising multi-level cells each storing two or more bits of data, and wherein the memory device is configured to read data from a selected memory cell via one sensing operation in the read operation mode.
	The Hsu reference teaches it is conventional to have wherein the memory device comprises the memory cell array comprising multi-level cells each storing two or more bits of data, and wherein the memory device is configured to read data from a selected memory cell via one sensing operation in the read operation mode. (column 10, line 65 to column 11, line 27, where there is a MLC read using a sense amplifier)
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the Bae reference to have wherein the memory device comprises the memory cell array comprising multi-level cells each storing two or more bits of data, and wherein the memory device is configured to read data from a selected memory cell via one sensing operation in the read operation mode, as taught by the Hsu reference.

Therefore it would have been obvious to combine the Bae and Hsu references for the benefits shown above to obtain the invention as specified in the claim.

Claim 20 is another storage device implementation of claim 6, and rejected under the same rationale as above.  

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments/arguments with respect to claims 1-20 have been considered and not persuasive.  The applicant (see pages 9-11) argues the limitation of “the encoded data has a larger capacity than the received user data”. This argument is not persuasive. As noted above in the rejection, the Bae reference (paragraph 50) teaches that the data randomizer 150 encodes, i.e., randomizes data Din input through the data I/O circuit 190 and output randomized data to the memory cell array 110 through the sense amplifier and write driver block 130; and the data randomizer 150 decodes data read out from the memory cell array 110 and generates output data Dout.   The Bae reference (paragraph 59) discusses where when all of bursts in the input data Din are not parallelized by the data I/O circuit 190, the value of "x" may be changed, where x is number of bits of the input and output data.  Thus, in view of the citations above, Bae discusses “x” bits being encoded and decoded and further discusses that 

   3.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
  b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137